******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
IAN WRIGHT v. COMMISSIONER OF CORRECTION
                 (AC 34562)
                 Gruendel, Lavine and Bishop, Js.
    Argued October 30, 2013—officially released January 14. 2014

  (Appeal from Superior Court, judicial district of
               Tolland, Newson, J.)
   Ian Wright, self-represented, the appellant (peti-
tioner).
   Adam E. Mattei, deputy assistant state’s attorney,
with whom, on the brief, were John C. Smriga, state’s
attorney, and Craig P. Nowak, senior assistant state’s
attorney, for the appellee (respondent).
                          Opinion

   PER CURIAM. The petitioner, Ian Wright, appeals
following the denial of his petition for certification to
appeal from the judgment of the habeas court, Newson,
J., denying his second petition for a writ of habeas
corpus. On appeal, the petitioner claims that the court
erred by dismissing counts two and three of his petition
for a writ of habeas corpus. We dismiss the appeal.
   The following factual and procedural history, as set
out by this court in the petitioner’s appeal from the
2006 denial of his petition for a writ of habeas corpus,
is relevant to the resolution of the petitioner’s claim.
‘‘The petitioner was convicted, following a jury trial, of
murder in violation of General Statutes § 53a-54a, as
enhanced by General Statutes § 53-202k, and carrying
a pistol or revolver without a permit in violation of
General Statutes § 29-35. He was sentenced to a total
effective term of thirty-five years incarceration. His con-
viction was affirmed on direct appeal. . . . Thereafter,
the petitioner filed a petition for a writ of habeas corpus,
in which he alleged that he was deprived of the effective
representation of trial and appellate counsel as guaran-
teed by the sixth amendment to the United States consti-
tution. The petition came before the habeas court
[Fuger, J.] on April 5 and May 3, 2006. After admitting
various documents into evidence . . . the court denied
the petition. . . . The court granted the petition for
certification to appeal to this court on July 28, 2006.’’
(Citation omitted.) This court affirmed the judgment of
the habeas court in Wright v. Commissioner of Correc-
tion, 106 Conn. App. 342, 343–44, 942 A.2d 438, cert.
denied, 289 Conn. 901, 957 A.2d 875 (2008).
   The petitioner thereafter filed two petitions for a writ
of habeas corpus, which the court consolidated.1 The
petitioner then filed a four count amended petition,
which is the subject of the present appeal. In this peti-
tion, the petitioner alleged, in count one, the ineffective
assistance of habeas counsel in the first habeas pro-
ceeding; in count two, the ineffective assistance of trial
counsel in the underlying criminal trial; in count three,
the ineffective assistance of appellate counsel in the
direct appeal from the underlying criminal conviction;
and, finally, in count four, the ineffective assistance of
appellate counsel in the first habeas proceeding. In his
return, the respondent, the Commissioner of Correc-
tion, alleged, as a special defense, that counts two and
three of the consolidated petition were successive on
the ground that the petitioner had made the same claims
in the first petition. On January 20, 2012, Judge Newson
rendered partial judgment, dismissing counts two and
three of the amended petition as successive pursuant
to Practice Book § 23-29 (3). Thereafter, the petitioner
filed a motion to reconsider, arguing that his claims
were never adjudicated in his first habeas petition and
that he required a ruling on those claims in order to
meet the state court exhaustion requirements of federal
habeas corpus jurisdiction.2
   In February, 2012, trial took place on counts one and
four of the amended petition. During the hearing, the
petitioner addressed his motion to reconsider in which
he argued that counts two and three of his petition had
not been adjudicated on the merits by Judge Fuger in
conjunction with the first petition and, therefore, he
was entitled to an evidentiary hearing on the merits of
those claims. He argued, accordingly, that the claims
made against his criminal trial and appellate attorneys
in his first petition and repeated in this consolidated
and amended petition were not successive because his
‘‘previous habeas corpus attorney didn’t claim constitu-
tional violations’’ and that he was now asserting fifth,
sixth, and fourteenth amendment violations that had
not previously been made in regard to these counts.
Unpersuaded, Judge Newson found that Judge Fuger
had adjudicated the claims of ineffective assistance of
trial and appellate counsel and, accordingly, Judge New-
son reaffirmed his dismissal of counts two and three.
The hearing proceeded on counts one and four. On
February 24, 2012, the court issued its judgment orally,
concluding that the petitioner had failed to prove inef-
fective assistance of either habeas trial counsel or
habeas appellate counsel. Accordingly, the court denied
the petition. The petitioner timely filed for certification
to appeal, which the habeas court denied. This
appeal followed.
   The petitioner claims that Judge Newson abused his
discretion when he denied the petition for certification
to appeal and, specifically, that he erred in dismissing
counts two and three of his amended petition as succes-
sive.3 We are not persuaded.
   ‘‘Faced with the habeas court’s denial of certification
to appeal, a petitioner’s first burden is to demonstrate
that the habeas court’s ruling constituted an abuse of
discretion. Abuse of discretion is the proper standard
because that is the standard to which we have held
other litigants whose rights to appeal the legislature
has conditioned upon the obtaining of the trial court’s
permission. . . . If the petitioner succeeds in sur-
mounting that hurdle, the petitioner must then demon-
strate that the judgment of the habeas court should
be reversed on its merits.’’ (Internal quotation marks
omitted.) Jefferson v. Commissioner of Correction, 99
Conn. App. 321, 324–25, 913 A.2d 491 (2007).
   As noted, Judge Newson dismissed counts two and
three pursuant to Practice Book § 23-29, which provides
in relevant part: ‘‘The judicial authority may, at any time,
upon its own motion or upon motion of the respondent,
dismiss the petition, or any count thereof, if it deter-
mines that . . . (3) the petition presents the same
ground as a prior petition previously denied and fails
to state new facts or to proffer new evidence not reason-
ably available at the time of the prior petition . . . .’’
   ‘‘Our Supreme Court has stated that [i]n our case
law, we have recognized only one situation in which a
court is not legally required to hear a habeas petition.
In Negron v. Warden, [180 Conn. 153, 158, 429 A.2d 841
(1980)], we observed that, pursuant to Practice Book
[§ 23-29], [i]f a previous application brought on the same
grounds was denied, the pending application may be
dismissed without hearing, unless it states new facts
or proffers new evidence not reasonably available at
the previous hearing. . . . In this context, a ground has
been defined as sufficient legal basis for granting the
relief sought. . . .
   ‘‘[A] petitioner may bring successive petitions on the
same legal grounds if the petitions seek different relief.
. . . But where successive petitions are premised on
the same legal grounds and seek the same relief, the
second petition will not survive a motion to dismiss
unless the petition is supported by allegations and facts
not reasonably available to the petitioner at the time
of the original petition.’’ (Internal quotation marks omit-
ted.) Carter v. Commissioner of Correction, 109 Conn.
App. 300, 305–306, 950 A.2d 619 (2008).
   We agree with the court’s conclusion that counts
two and three of the amended habeas petition were
successive. Count two alleges the ineffective assistance
of trial counsel while count three alleges the ineffective
assistance of appellate counsel. These claims are nearly
identical to claims alleged in counts one and two of
the petitioner’s first petition, dated January 24, 2006.4
Although the petitioner asserts that counts two and
three of the amended petition differ because he now
claims constitutional violations for the first time, this
is inaccurate because, in both counts one and two of
the first petition, he argued that he was denied the
effective assistance of counsel in violation of the sixth
and fourteenth amendments. In addition, the prayer
for relief in both petitions is identical. The court thus
properly dismissed counts two and three of the petition-
er’s amended petition as successive.
   The petitioner also argues that the second habeas
court erred in dismissing both counts without conduct-
ing an evidentiary hearing. If the court had done so,
the petitioner asserts, it would have concluded that
Judge Fuger did not adjudicate either count on the
merits and that, therefore, the claims cannot be succes-
sive. Contrary to the petitioner’s argument, the record
shows that Judge Newson gave the petitioner ample
opportunity to present evidence, which the petitioner
did not do. Additionally, the petitioner’s contention that
Judge Fuger did not adjudicate the petition on the mer-
its is incorrect. Indeed, the record reflects that the
court’s disposition of the petitioner’s first petition for
a writ of habeas corpus constituted a judgment on the
merits of the petitioner’s ineffective assistance of coun-
sel claims. On the basis of our review of the record,
we conclude that Judge Newson did not abuse his dis-
cretion in his disposition of this habeas action.
      The appeal is dismissed.
  1
     The petitioner filed his second petition for a writ of habeas corpus in
Wright v. Warden, Superior Court, judicial district of Tolland, Docket No.
CV-06-4001430. The petitioner also filed a third petition for a writ of habeas
corpus in Wright v. Warden, Superior Court, judicial district of Tolland,
Docket No. CV-10-400-3354.
   2
     Section 2254 (b) (1) of title 28 of the United States Code provides in
relevant part: ‘‘An application for a writ of habeas corpus on behalf of a
person in custody pursuant to the judgment of a State court shall not be
granted unless it appears that—(A) the applicant has exhausted the remedies
available in the courts of the State; or (B) (i) there is an absence of available
State corrective process; or (ii) circumstances exist that render such process
ineffective to protect the rights of the applicant.’’
   3
     In counts one and four of his amended petition, the petitioner alleged
that habeas trial counsel and habeas appellate counsel rendered ineffective
assistance. The petitioner has not appealed from the court’s judgment dis-
missing those counts and, therefore, we need not address counts one and
four of his amended petition on appeal.
   4
     The allegations of ineffective assistance of trial counsel and appellate
counsel made in the present petition were also alleged in the petitioner’s
first petition.